Amended judgment, Supreme Court, New York County (Richard D. Carruthers, J.), rendered October 7, 2004, convicting defendant, upon his plea of guilty, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s motion to withdraw his guilty plea, without appointing new counsel. The record establishes that the plea was knowing, intelligent and voluntary, that defendant received ef*112fective assistance of counsel, and that counsel did not take a position adverse to defendant on the motion. Defendant’s patently meritless attacks on his counsel’s performance did not create a conflict of interest requiring new counsel (see e.g. People v Faden, 1 AD3d 200 [2003], lv denied 2 NY3d 762 [2004]). Concur— Buckley, EJ., Tom, Saxe, Gonzalez and Malone, JJ.